EXAMINER’S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
 
Election/Restrictions
Claims 1-2, 4-6, 17-19 and 23-31 are allowable. The restriction requirement of claims 20-22, as set forth in the Office action mailed on 6/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 20-22 is withdrawn. Claims 20-22, directed to species of the actuator are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 9/17/2020 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of injecting the agent into the unexcised tumor mass and the margin tissue around the unexcised tumor mass; and applying the electroporative electric pulse by the source to the unexcised tumor mass and the margin tissue around the unexcised tumor mass, thereby delivering the agent into cells of the unexcised tumor mass and the margin tissue around the unexcised tumor mass; wherein recurrence of tumor cell growth in the mammalian tissue is reduced, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: US Patent No. 6,763,264 to Hofmann et al. which discloses a method of reducing recurrence of tumor cell growth in a mammalian tissue, the method comprising: (a)    providing a source for applying an electroporative electric pulse to an unexcised tumor mass (in vivo tumor; abstract) and marginal tissue around the tumor (Figs. 1- 9d disclose various electroporative  devices for delivering an electroporating pulse to the tissue; Figs. 9a-9d disclose that the electroporative needles are placed in the tissue surrounding the tumor); (b)    providing an agent capable of reducing tumor cell growth to the tumor and marginal tissue around the tumor (col. 8, lines 5-14 disclose the different pharmaceuticals that can be used including bleomycin); (c)    injecting the agent into said tumor (col. 4, lines 16-19 discloses injecting the drug into the tissue before the voltage is applied; col. 9, lines 59-65 disclose that the drug can be injected directly into the tumor); (d) applying the electroporative electric pulse by the source to the tumor and margin tissue around the tumor, thereby delivering said agent into cells of the tumor and margin tissue around the tumor (col. 6, lines 50-51 and lines 62- 64 disclose the voltages of the electroporative pulses that can be applied to the tissue; since Figs. 9a-9d disclose that the electroporative needles are placed in the tissue outside the tumor the electric pulse is also administered to the marginal tissue), but Hofmann et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/AMBER R STILES/Primary Examiner, Art Unit 3783